Case 18-30264-sgj11 Doc 670 Filed 10/29/18                    Entered 10/29/18 16:01:17      Page 1 of 9




                                                                               Monthly Operating Report
                                                                                             CASH BASTS
 CASE NAME:           Acis Capital Management L.P.

 CASE NUMBER:         I 8-3 0264-sgj I I

JUDGE:               Stacey G. Jernigan



                            UNITED STATES BANKRUPTCY COURT

                                NORTHERN & EASTERN DISTRICTS OF TEXAS

                                               REGION6

                                          MONTHLY OPERA TING REPORT

                      MONTH ENDING: _ _Se_.,p_t _l _-_S___,
                                                       ep._t_. 3_0_ _   2018
                                                      MONTH             YEAR



IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(CASH BASIS-I THROUGH CASH BASIS-6) AND THE ACCO IPANYING ATTACHMENTS AND,
TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSlBLE PARTY) JS BASED ON ALL
TNFORMA TION OF WHICH PREPARER HAS ANY KNOWLEDGE.




ORJG!NAL SIGNATURE OF RESPONSfBITTARTY=                                             TffiE

Robin Phelan                                                             October 26, 2018
PR!.NTED NAME OF RESPONSIBLE PARTY                                                   DATE




PREPARER:


ORJG!NAL SIGNATURE OF PREPARER                                                      TITLE



PR!.NTED NAME OF PREPARER                                                            DATE
 Case 18-30264-sgj11 Doc 670 Filed 10/29/18                     Entered 10/29/18 16:01:17              Page 2 of 9



                                                                               Monthly Operating Report
                                                                                                  CASH BASIS-1

CASE NAME:      Acis Capital Management L.P.

CASE NUMBER:    18-30264-sgj11

CASH RECEIPTS AND                                 MONTH           MONTH           MONTH               MONTH
DISBURSEMENTS                                  6/1 - 6/30/2018 7/1 - 7/31/2018 8/1 - 8/31/2018     9/1 - 9/30/2018
1. CASH - BEGINNING OF MONTH                   $ 633,106.04 $ 633,086.04 $          615,507.95     $ 2,137,450.05
RECEIPTS
2. CASH SALES
3. ACCOUNTS RECEIVABLE COLLECTIONS                                               $ 1,847,024.00        4,633,784.77
4. LOANS AND ADVANCES
5. SALE OF ASSETS
6. LEASE & RENTAL INCOME
7. WAGES
8. OTHER (ATTACH LIST)
9. TOTAL RECEIPTS                              $            -     $        -     $ 1,847,024.00    $ 4,633,784.77
DISBURSEMENTS
10. NET PAYROLL
11. PAYROLL TAXES PAID
12. SALES,USE & OTHER TAXES PAID
13. INVENTORY PURCHASES
14. MORTAGE PAYMENTS
15. OTHER SECURED NOTE PAYMENTS
16. RENTAL & LEASE PAYMENTS
17. UTILITIES
18. INSURANCE
19. VEHICLE EXPENSES
20. TRAVEL
21. ENTERTAINMENT
22. REPAIRS & MAINTENANCE
23. SUPPLIES
24. ADVERTISING
25. HOUSEHOLD EXPENSES
26. CHARITABLE CONTRIBUTIONS
27. GIFTS
28. OTHER (ATTACH LIST)                        $          20.00   $      78.09   $   325,081.90    $        193.72
29. TOTAL ORDINARY DISBURSEMENTS               $          20.00   $      78.09   $   325,081.90    $        193.72
REORGANIZATION EXPENSES
30. PROFESSIONAL FEES
31. U.S. TRUSTEE FEES
32. OTHER (ATTACH LIST)                                           $ 17,500.00                      $   3,047,672.00
33. TOTAL REORGANIZATION EXPENSES              $          -       $ 17,500.00 $            -       $   3,047,672.00
34. TOTAL DISBURSEMENTS                        $        20.00     $ 17,578.09 $     325,081.90     $   3,047,865.72
35. NET CASH FLOW                              $       (20.00)    $ (17,578.09) $ 1,521,942.10     $   1,585,919.05
36. CASH - END OF MONTH                        $   633,086.04     $ 615,507.95 $ 2,137,450.05      $   3,723,369.10




                                                      2
Case 18-30264-sgj11 Doc 670 Filed 10/29/18        Entered 10/29/18 16:01:17           Page 3 of 9




                                                           Monthly Operating Report
                                                                             CASH BASIS-1A

                                                                                              2018
CASE NAME:     Acis Capital Management L.P.

CASE NUMBER:   18-30264-sgj11

CASH DISBURSEMENTS DETAIL                               MONTH:            Sept 1 - Sept. 30

                                CASH DISBURSEMENTS
                 DATE                PAYEE                   PURPOSE               AMOUNT




               TOTAL CASH DISBURSEMENTS                                        $               -


                           BANK ACCOUNT DISBURSEMENTS
     CK#         DATE                  PAYEE                   PURPOSE             AMOUNT
                09/05/18     Cortland Capital Management Servicing Fees        $      105,000.00
                09/05/18     Brigade Capital Management Servicing Fees         $      408,672.00
                09/17/18     Bank of Texas Account Fees Account Fees           $          193.72
                09/20/18     Cortland Capital Management Servicing Fees        $       34,000.00
                09/20/18     Oaktree Capital Management Breakup Fee            $    2,500,000.00




               TOTAL BANK ACCOUNT DISBURSEMENTS                                $    3,047,865.72


TOTAL DISBURSEMENTS FOR THE MONTH                                              $    3,047,865.72




                                              3
Case 18-30264-sgj11 Doc 670 Filed 10/29/18             Entered 10/29/18 16:01:17               Page 4 of 9




                                                                          Monthly Operating Report
                                                                                               CASH BASIS-2


CASE NAME:      Acis Capital Management L.P.

CASE NUMBER:    18-30264-sgj11



BANK RECONCILIATIONS
                                                  Acct #1         Acct #2       Acct #3
A. BANK:                                           BOKF          NexBank      TX Capital
B. ACCOUNT NUMBER:                                  3261           2134           6890              TOTAL
C. PURPOSE (TYPE):                                DIP Acct      Checking      Checking
1. BALANCE PER BANK STATEMENT                  $ 2,137,450.05                                   $ 2,137,450.05
2. ADD: TOTAL DEPOSITS NOT CREDITED            $ 4,633,784.77                                   $ 4,633,784.77
3. SUBTRACT: OUTSTANDING CHECKS                $ 3,047,865.72                                   $ 3,047,865.72
4. OTHER RECONCILING ITEMS                                                                      $          -
5. MONTH END BALANCE PER BOOKS                 $ 3,723,369.10   $         -   $            -    $ 3,723,369.10
6. NUMBER OF LAST CHECK WRITTEN


INVESTMENT ACCOUNTS
                                                  DATE OF           TYPE OF       PURCHASE          CURRENT
BANK, ACCOUNT NAME & NUMBER                      PURCHASE       INSTRUMENT         PRICE            VALUE
7.
8.
9.
10.
11. TOTAL INVESTMENTS                                                         $            -    $           -


CASH

12. CURRENCY ON HAND                                                                            $           -

13. TOTAL CASH - END OF MONTH                                                                   $ 3,723,369.10




                                                   4
Case 18-30264-sgj11 Doc 670 Filed 10/29/18                              Entered 10/29/18 16:01:17                     Page 5 of 9



                                                                                                 Monthly Operating Report
                                                                                                                     CASH BASIS-3


 CASE NAME:             Acis Capital Management L.P.

 CASE NUMBER:           18-30264-sgj11

 ASSETS OF THE ESTATE

                   SCHEDULE "A"                                SCHEDULE           MONTH               MONTH              MONTH
                  REAL PROPERTY                                 AMOUNT         7/1 - 7/31/2018     8/1 - 8/30/2018    9/1 - 9/30/2018
 1.
 2.
 3.
 4. OTHER (ATTACH LIST)
 5. TOTAL REAL PROPERTY ASSETS                             $            -      $             -    $             -     $           -
                SCHEDULE "B"
             PERSONAL PROPERTY
 1. CASH ON HAND                                           $     634,373.99    $    615,507.95    $   2,137,450.05    $ 3,723,369.10
 2. CHECKING, SAVINGS, ETC.
 3. SECURITY DEPOSITS
 4. HOUSEHOLD GOODS
 5. BOOKS, PICTURES, ART
 6. WEARING APPAREL
 7. FURS AND JEWELRY
 8. FIREARMS & SPORTS EQUIPMENT
 9. INSURANCE POLICIES
 10. ANNUITIES
 11. EDUCATION
 12. RETIREMENT & PROFIT SHARING
 13. STOCKS
 14. PARTNERSHIPS & JOINT VENTURES
 15. GOVERNMENT & CORPORATE BONDS
 16. ACCOUNTS RECEIVABLE                                   $    3,644,884.09   $ 7,626,832.18     $   6,760,142.38    $ 3,118,382.97
 17. ALIMONY
 18. OTHER LIQUIDATED DEBTS
 19. EQUITABLE INTERESTS
 20. CONTINGENT INTERESTS
 21. OTHER CLAIMS (Footnote 1)                                                     Unknown            Unknown             Unknown
 22. PATENTS & COPYRIGHTS (Footnote 2)                                             Unknown            Unknown             Unknown
 23. LICENSES & FRANCHISES
 24. CUSTOMER LISTS
 25. AUTOS, TRUCKS & OTHER VEHICLES
 26. BOATS & MOTORS
 27. AIRCRAFT
 28. OFFICE EQUIPMENT
 29. MACHINERY, FIXTURES & EQUIPMENT
 30. INVENTORY
 31. ANIMALS
 32. CROPS
 33. FARMING EQUIPMENT
 34. FARM SUPPLIES
 35. OTHER (ATTACH LIST)
 36. TOTAL PERSONAL PROPERTY ASSETS                        $    4,279,258.08   $ 8,242,340.13     $   8,897,592.43    $ 6,841,752.07
 37. TOTAL ASSETS                                          $    4,279,258.08   $ 8,242,340.13     $   8,897,592.43    $ 6,841,752.07

 Footnote (1): The estate has numerous litigation claims against Highland Capital Management, LP and its affiliates including, but not
 limited to, those reflected in Adversary Proceeding No. 18-03078-sgj.
 Footnote (2): The estate owns certain intellectual property rights, the value of which is currently unknown.

                                                                   5
Case 18-30264-sgj11 Doc 670 Filed 10/29/18                   Entered 10/29/18 16:01:17        Page 6 of 9



                                                                               Monthly Operating Report
                                                                                             CASH BASIS-4

CASE NAME:          Acis Capital Management L.P.

CASE NUMBER:        18-30264-sgj11

                                                                                    MONTH:   Sept 1 - Sept. 30
LIABILITIES OF THE ESTATE

                 PREPETITION                        SCHEDULE
                  LIABILITIES                        AMOUNT              PAYMENTS
1.   SECURED
2.   PRIORITY
3.   UNSECURED                                     $ 11,454,637.09
4.   OTHER (ATTACH LIST)
5.   TOTAL PREPETITION LIABILITIES                 $ 11,454,637.09   $         -


                POSTPETITION                  DATE         AMOUNT        DUE        AMOUNT
                 LIABILITIES                INCURRED        OWED         DATE       PAST DUE
1. FEDERAL INCOME TAXES
2. FICA/MEDICARE
3. STATE TAXES
4. REAL ESTATE TAXES
5. OTHER TAXES (ATTACH LIST)
6. TOTAL TAXES                                          $         -               $        -
OTHER POSTPETITION LIABILITIES INCLUDING TRADE CREDITORS (LIST NAMES OF CREDITORS)
7.
8.
9.
10.
11.
12.
13.
14.
15.
16.
17.
18.
19.
20.
21.
22.
23.
24.
25.
26.
27.
28.
29. (IF ADDITIONAL ATTACH LIST)
30. TOTAL OF LINES 7 - 29                               $         -               $        -
31. TOTAL POSTPETITION LIABILITIES                      $         -               $        -




                                                        6
Case 18-30264-sgj11 Doc 670 Filed 10/29/18                    Entered 10/29/18 16:01:17                Page 7 of 9



                                                                              Monthly Operating Report
                                                                                                    CASH BASIS-4A

CASE NAME:        Acis Capital Management L.P.

CASE NUMBER:      18-30264-sgj11

                                                                                    MONTH:            Sept 1 - Sept. 30
ACCOUNTS RECEIVABLE AGING
                                                  SCHEDULE           MONTH             MONTH             MONTH
                                                   AMOUNT         7/1 - 7/31/2018   8/1 - 8/31/2018   9/1 - 9/30/2018
1.   0 - 30                                                       $ 971,337.08      $ 974,908.49      $ 605,192.70
2.   31 - 60                                                      $ 1,013,184.86    $ 971,337.08      $ 314,533.19
3.   61 - 90                                     $ 3,412,995.18   $ 1,012,707.91    $ 1,013,184.86    $ 319,178.76
4.   91 +                                        $ 231,888.91     $ 4,629,602.32    $ 3,800,711.94    $ 1,879,478.31
5.   TOTAL ACCOUNTS RECEIVABLE                   $ 3,644,884.09   $ 7,626,832.18    $ 6,760,142.38    $ 3,118,382.97
6.   AMOUNT CONSIDERED UNCOLLECTIBLE
7.   ACCOUNTS RECEIVABLE (NET)                   $ 3,644,884.09   $ 7,626,832.18    $ 6,760,142.38    $ 3,118,382.97


AGING OF POSTPETITION TAXES
AND PAYABLES                                         0 - 30           31-60               90+              Total
TAXES PAYABLE                                        DAYS             DAYS               DAYS
1. FEDERAL                                                                                            $            -
2. STATE                                                                                              $            -
3. LOCAL                                                                                              $            -
4. OTHER (ATTACH LIST)                                                                                $            -
5. TOTAL TAXES PAYABLE                           $            -   $           -     $           -     $            -

6. ACCOUNTS PAYABLE                              $   40,973.55                                        $     40,973.55

STATUS OF POSTPETITION TAXES
                                                 BEGINNING         AMOUNT                                ENDING
                                                    TAX            WITHHELD             AMOUNT             TAX
FEDERAL                                          LIABILITY        OR ACCRUED             PAID           LIABILITY
1. WITHHOLDING                                                                                        $         -
2. FICA-EMPLOYEE                                                                                      $         -
3. FICA-EMPLOYER                                                                                      $         -
4. UNEMPLOYMENT                                                                                       $         -
5. INCOME                                                                                             $         -
6. OTHER (ATTACH LIST)                                                                                $         -
7. TOTAL FEDERAL TAXES                           $            -   $           -     $           -     $         -
STATE AND LOCAL                                                                                       $         -
8. WITHHOLDING                                                                                        $         -
9. SALES                                                                                              $         -
10. EXCISE                                                                                            $         -
11. UNEMPLOYMENT                                                                                      $         -
12. REAL PROPERTY                                                                                     $         -
13. PERSONAL PROPERTY                                                                                 $         -
14. OTHER (ATTACH LIST)                                                                               $         -
15. TOTAL STATE & LOCAL                          $            -   $           -     $           -     $         -
16. TOTAL TAXES                                  $            -   $           -     $           -     $         -




                                                      7
 Case 18-30264-sgj11 Doc 670 Filed 10/29/18                        Entered 10/29/18 16:01:17             Page 8 of 9



                                                                                         Monthly Operating Report
                                                                                                          CASH BASIS-5

CASE NAME:            Acis Capital Management L.P.

CASE NUMBER:          18-30264-sgj11
                                                                                            MONTH:       Sept 1 - Sept. 30

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                INSIDERS
           NAME         TYPE OF PAYMENT          AMOUNT PAID       TTL PD TO DATE
1.
2.
3.
4.
5.
TOTAL PAYMENTS TO INSIDERS                       $             -   $             -



                                                     PROFESSIONALS
                        DATE OF COURT ORDER           AMOUNT           AMOUNT            TTL PAID    TOTAL INCURRED
           NAME         AUTHORIZING PAYMENT          APPROVED           PAID             TO DATE        & UNPAID
1.
2.
3.
4.
5.
TOTAL PAYMENTS TO PROFESSIONALS                  $             -   $             -   $          -    $                   -



POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS

                                                     SCHEDULED         AMOUNTS            TOTAL
                                                      MONTHLY            PAID             UNPAID
              NAME OF CREDITOR                       PAYMENTS           DURING             POST-
                                                        DUE             MONTH            PETITION
1.
2.
3.
4.
5.
6. TOTAL                                         $             -   $             -   $          -




                                                           8
Case 18-30264-sgj11 Doc 670 Filed 10/29/18                Entered 10/29/18 16:01:17               Page 9 of 9



                                                                           Monthly Operating Report
                                                                                           CASH BASIS-6



 CASE NAME:     Acis Capital Management L.P.

 CASE NUMBER:   18-30264-sgj11
                                                                      MONTH:        Sept 1 - Sept. 30

                   QUESTIONNAIRE
                                                                                    YES           NO
                    1. HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE                            x
                       THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
                    2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT                              x
                       OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
                    3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES OR                        x
                       LOANS) DUE FROM RELATED PARTIES?
                    4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES                      x
                       THIS REPORTING PERIOD?
                    5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE                            x
                       DEBTOR FROM ANY PARTY?
                    6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                x
                    7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES                          x
                       PAST DUE?
                    8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                            x
                    9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                  x
                   10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS                              x
                       DELINQUENT?
                   11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE                             x
                       REPORTING PERIOD?
                   12. ARE ANY WAGE PAYMENTS PAST DUE?                                             x

                   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES"; PROVIDE A DETAILED
                   EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                   INSURANCE
                                                                                    YES           NO
                    1. ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER       N/A
                    2. ARE ALL PREMIUM PAYMENTS PAID CURRENT?                       N/A
                    3. PLEASE ITEMIZE POLICIES BELOW

                   IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO" OR IF ANY POLICIES HAVE
                   BEEN CANCELED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN
                   EXPLANATION BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                   INSTALLMENT PAYMENTS
                            TYPE OF                               PERIOD          PAYMENT AMOUNT
                            POLICY             CARRIER           COVERED            & FREQUENCY




                                                     9
